Citation Nr: 0123135	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  99-21 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for a left ankle 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant served on active duty from January 1966 to 
September 1980, with an additional period of prior active 
duty lasting one year, seven months and nine days.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant appeared at a hearing held at the RO before the 
undersigned Member of the Board on June 13, 2001.  A 
transcript of that hearing has been associated with the 
record on appeal.  The record reflects that during the 
pendency of the appeal, the appellant submitted additional 
evidence to the Board for which he has requested waiver of 
the RO's consideration thereof in favor of review by the 
Board.  Accordingly, the Board will accept and consider the 
evidence submitted by the appellant pursuant 38 C.F.R. 
§ 20.1304(c).


FINDING OF FACT

The medical evidence shows that the appellant has chronic 
stiffness, swelling and pain in the left ankle with 
significant deficits in range of motion in multiple planes of 
movement of the ankle, but there is no evidence of an 
exceptional or unusual disability picture warranting 
application of the extraschedular criteria.


CONCLUSION OF LAW

The left ankle disability is 20 percent disabling, but not in 
excess thereof, pursuant to the schedular criteria.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § § 3.321, 4.7, 
Diagnostic Code 5271 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is satisfied that all relevant facts have been 
developed and that no further assistance is required to 
comply with 38 U.S.C.A. §§ 5103A, 5107, as amended by the 
Veterans Claims Assistance Act of 2000, Pub, L. No. 106-475, 
114 Stat. 2096 (2000), and applicable VA regulations 
published in August 2000.  See 66 Fed. Reg. 45,620 (Aug. 26, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 
and 3.326(a)).  Regarding the "duty to notify," the Board 
finds that the RO's development/notice letters, rating 
decision and statement of the case furnished to the appellant 
and his representative in connection with this appeal 
provided sufficient notice of the kind of information he 
would need to substantiate his claim.  Furthermore, with 
respect to the duty to assist, the record reflects that the 
appellant has been examined for compensation purposes in 
connection with this claim and that development efforts have 
been completed to the extent possible to obtain relevant VA 
medical records and/or provide the appellant the opportunity 
to do either submit or authorize VA to obtain private medical 
records.  It is not shown by the record on appeal that there 
exists any additional evidence that would be necessary to 
substantiate his claim.  Further, the RO has adjudicated the 
claim on the merits under the benefit-of-the-doubt standard 
of review.  Accordingly, the Board concludes that the 
appellant will not be prejudiced by a disposition of his 
appeal at this time.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In connection with his claim on appeal, the appellant was 
medically evaluated on a VA compensation examination 
conducted in November 1998.  In addition, the record reflects 
that his private physicians, Drs. Grabenstein and Gavigan, 
examined him on separate occasions in May 2001, the reports 
of which were submitted to the Board with a Rule 1304 waiver 
in June 2001, as noted above.  The Board also reviewed other 
relevant evidence, including his service medical records, 
pleadings and contentions, as well as the transcript of his 
sworn testimony before the Board in June 2001; however, 
primary emphasis for purposes of this claim is placed on the 
reported complaints and findings noted on the 1998 VA 
examination and by the above-cited private physicians in 
their reports of May 2001.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994) (while evaluation of a service-connected 
disability requires review of the veteran's medical history, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).

Service medical records reflect that the appellant fractured 
his left ankle in a fall from a ladder in 1978.  On a VA 
examination conducted in October 1980, x-rays of the left 
ankle showed evidence of degenerative changes in the ankle 
joint consistent with old trauma, but there was no medial or 
lateral instability or evidence of inflammation in the left 
ankle.  Physical examination findings were similarly negative 
for any signs of disability (he had pain, tenderness, swelling 
and full range of motion).  As a result, the appellant was 
awarded service connection for the left ankle fracture, but he 
was assigned a noncompensable rating (zero percent).

Thereafter, the appellant's disability rating was increased to 
10 percent by rating decision in January 1999 based on the 
results of the November 1998 VA examination.  On that 
examination, the appellant had some tenderness and mild edema 
(1+) in the left ankle as well as some decreased strength 
(3/5).  Range of motion testing disclosed that he had 10 
degrees of dorsiflexion and 20 degrees of plantar flexion.  X-
rays showed mild degenerative changes with osteophytic 
formation from the distal tibia as well as calcaneal spurs 
along the plantar and posterior surfaces.  Based on these 
findings, together with his physical complaints of 
intermittent but progressively worsening pain and swelling 
along with a history of weakness causing sprains and pain with 
prolonged exertion and weather changes, the examiner diagnosed 
"[s]tatus post left ankle fracture with continuing pain and 
restriction in movement."

As noted above, the record before the Board shows that the 
appellant was examined by his private physicians in May 2001.  
Dr. Grabenstein saw the appellant on May 25, 2001, and he 
reported the following examination findings:

On examination today, he has almost a 
total frozen left ankle with a bony 
abnormality over the lateral malleolus.  
He can only invert his foot about 1-2 
[degrees] and can only evert his foot at 
the ankle joint about 5-7 [degrees].  He 
only has about 5  dorsiflexion, and at 
best 10-12 [degrees] plantar flexion.  He 
is developing almost a complete fusion of 
his left ankle.

I feel that his disability has worsened 
in his left ankle from multiple injuries 
he received in Vietnam while defending 
the United States and serving his 
country.  The natural progression of this 
type of osteoarthritis is one of gradual 
worsening with almost complete fusion of 
the joint.  I think we are starting to 
see that now.

The appellant was examined by Dr. Gavigan four days later on 
May 29, 2001.  At that time, the appellant complained of 
progressive pain and stiffness in his left ankle, made worse 
by any prolonged walking or exercise.  He also told Dr. 
Gavigan that he noticed very little motion in the ankle and 
that he experienced pain anytime he tried bending it.  He also 
reported that he was limping more due to the severity of his 
disability.  Dr. Gavigan's physical examination findings were 
significant for the following, in pertinent part:

On exam, this healthy appearing large man 
was walking with a moderate left-sided 
limp.  His left ankle has -15 [degrees] 
extension, 25 [degrees] flexion and about 
5 [degrees] subtalar motion.  Some 
moderate swelling generally in the ankle.  
No significant ankle tenderness.  He has 
good pedis dorsalis and posterior tib 
pulse.  Skin is intact.  Foot is warm.  
Normal sensation.

At the hearing before the undersigned in June 2001, the 
appellant reiterated many of the complaints he reported in the 
above-cited medical evidence.  In summary, he described how he 
was experiencing progressively worsening pain, swelling and 
difficulty ambulating due to his left ankle disability.

VA regulations state that full range of motion of the ankle is 
20 degrees dorsiflexion and 45 degrees plantar flexion.  38 
C.F.R. § 4.71-3, Plate II (2000).  A 10 percent disability 
rating is warranted for "[m]oderate" limitation of motion of 
the ankle; the next higher (and maximum) schedular rating (20 
percent) is warranted for "[m]arked" limitation of motion.  
38 C.F.R. Part 4, Diagnostic Code 5271 (2000).  After having 
reviewed the relevant evidence, the Board concludes that the 
appellant's left ankle disability is more appropriately rated 
20 percent disabling, the maximum rating under this code.  38 
C.F.R. § 4.7.  This conclusion is based on the appellant's 
contentions and testimony of record, which reflect that he has 
essentially chronic pain and stiffness in his left ankle, and 
the aforementioned medical findings reported on the November 
1998 VA examination and more recently by Drs. Grabenstein and 
Gavigan in May 2001, which reflect chronic stiffness, swelling 
and pain in the left ankle with significant deficits in range 
of motion in multiple planes of movement of the ankle.  In 
particular, the medical findings reported by the 
aforementioned private physicians reflect more severe range of 
motion loss in the left ankle, especially on dorsiflexion, 
which in the Board's view demonstrates an increased level of 
disability since the November 1998 VA examination pursuant to 
the schedular standards.

The Board is required to consider functional impairment due to 
pain where the disability is rated on the basis of limitation 
of motion of the affected joint.  See DeLuca, 8 Vet. App. 202 
(1995).  Accordingly, for the reasons discussed above, it 
appears that his left ankle disability now produces overall 
functional impairment manifested by chronic pain and stiffness 
with significant deficits of range of motion, particularly 
with dorsiflexion which more nearly approximates the criteria 
for "marked" impairment under Code 5271.  Assignment of a 
higher rating under diagnostic code 5270 requires ankylosis of 
the ankle, but as true ankylosis is not shown, a higher rating 
under this code is inappropriate.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, to the extent that a 
preponderance of the evidence has been found to be against an 
increased rating for this disability above the 20 percent 
rating awarded by this decision, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2000).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this regard, the schedular evaluation assigned in this 
case for the left ankle is not inadequate.  Specifically, the 
Board finds no evidence of an exceptional disability picture 
as manifested by related factors such as marked interference 
with employment or frequent hospitalizations.  It is not 
shown by the evidence that the appellant has required 
hospitalization in the remote or recent past for this 
disability.  Hence, it does not appear that he has an 
exceptional disability as manifested by frequent 
hospitalizations.  In addition, it is not shown that he has 
ever required surgery or other significant medical 
interventions.  There also is no evidence of record which 
shows that he is not working or cannot work due to the left 
ankle; it is neither claimed nor shown by the evidence that 
he cannot find work due to his left ankle impairment.  Thus, 
the overall picture presented by the evidence in the claims 
folder does not actually reflect "marked interference" in 
employment due specifically to this disability.

Hence, in the absence of any evidence which reflects that the 
left ankle disability is exceptional or unusual such that the 
regular schedular criteria are inadequate for rating 
purposes, the RO's failure to consider or to document its 
consideration of this section was not prejudicial to the 
appellant.  Bernard, 4 Vet. App. 384 (1993).


ORDER

An increased rating to 20 percent, but not in excess thereof, 
for the appellant's left ankle disability is granted subject 
to regulations governing the payment of monetary awards.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 

